Citation Nr: 1745681	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to October 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for ischemic heart disease.  The Veteran timely appealed that issue.

In January 2016, the Board remanded the matter for additional evidentiary development.  At that time, the issues before the Board also included entitlement to service connection for diabetes mellitus, type II.  

While the matter was in remand status, in an August 2016 rating decision, the RO granted service connection for diabetes mellitus, type II, and assigned an initial 10 percent disability rating, effective February 23, 2010.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for diabetes mellitus, type II.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  In March 2017, however, the Veteran submitted a Notice of Disagreement with the downstream elements of the initial rating and effective date assigned.  He also disagreed with multiple other issues addressed in March 2016 and August 2016 rating decisions.  In addition, in June 2017, the Veteran submitted an NOD with a June 2017 rating decision denying a total rating based on individual unemployability due to service-connected disability (TDIU).  

A statement of the case (SOC) has not been issued with respect to the issues raised by the Veteran in his March 2017 and June 2017 NOD's.  Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Because the Board's review of the claims file reveals that the RO is still taking action on these issues, however, the Board will not exercise formal jurisdiction over them at this time.


FINDING OF FACT

The Veteran does not have ischemic heart disease (IHD).


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

In September 2008, the Veteran was granted non-service connected pension, effective March 21, 2008, based on several non-service connected disabilities, including coronary artery disease (CAD).  

In June 2010, the Veteran underwent an examination in connection with a claim of service connection for diabetes mellitus.  On general physical examination, the examiner noted that the Veteran had a history of hypertension which had begun about 10 years prior.   When asked if he had any history of cardiac problems, the Veteran responded "No."  A cardiovascular examination was conducted and the heart size was determined to be normal.  Rhythm and heart sounds were normal.  The examiner was unable to determine the status of the peripheral arteries because of the Veteran's history of intravenous drug abuse which rendered him unable to palpate dorsalis pedis pulse.  Peripheral edema was present in the right and left lower extremities, but there was no evidence of IHD noted in the examination.

In March 2011, the Veteran underwent a heart examination.  Here, he reported that he had been diagnosed with a heart murmur in high school.  He reported first experiencing chest pain the year before the examination and stated that he had had a negative stress test.  While the examiner again noted that the Veteran had hypertension, he found that heart size, rhythm, and sounds were all normal, and that no heart murmur was found at this examination.  Ultimately, the examiner concluded that there was no pathology to render a diagnosis of ischemic heart disease.  Additionally, in March 2011, a VA Form 21-0960A-1 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire was completed and concluded that the Veteran did not have IHD.

In a September 2011 rating decision, the RO denied service connection for IHD.  Specifically, the RO noted that the Veteran had been granted non-service connected pension benefits based on multiple disabilities in September 2008, including coronary artery disease (CAD).  In conducting a special review of the Veteran's case following the Federal Court's order in Nehmer v. U.S. Department of Veterans Affairs, 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II [hereinafter Nehmer].  See also Nehmer v. United States Veterans Administration, 712 F.Supp. 1401 (N.D. Cal. 1989) (Nehmer I); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III), however, the RO concluded that the record showed that the Veteran did not actually have CAD or IHD.  

The Veteran filed a timely Notice of Disagreement (NOD) in September 2011, stating that he disagreed with the denial of service connection for IHD because he was receiving non-service connected pension and was told that CAD is a sign of IHD.  In January 2014, the RO issued a Statement of the Case (SOC) continuing the denial of service connection for IHD, stating that the September 2008 erred in reflecting CAD as a diagnosis, based on an August 2008 stress test showing ischemia.

Applicable Law

The Veteran seeks service connection for IHD.  While the Veteran has not expressly claimed that the IHD is caused by or a result of exposure to herbicides agents in Vietnam, the record reflects that he served in the Republic of Vietnam during the Vietnam era.  As a result, VA has conceded his presumed exposure to herbicide agents.  Thus, the Board's analysis will include whether service connection is warranted under a presumptive basis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Without evidence of a diagnosis of a current disability, there can be no claim for service connection.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Certain chronic diseases, including ischemic heart disease, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If one of the listed chronic diseases is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Ischemic heart disease as a presumptive disease caused by herbicide exposure does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2.

The Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's DD Form 214 confirms that he served in Vietnam during the Vietnam era.  Thus, he is legally presumed to have been exposed to an herbicide agent such as Agent Orange during active service.  However, as will be discussed further below, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for IHD, to include as secondary to herbicide exposure, as there is no probative evidence establishing that he currently has IHD.

The Veteran's service treatment records (STRs) show that the Veteran did not complain of, nor was he treated for, IHD while on active duty.  A March 1968 STR shows that the Veteran was seen with complaints of numbness and weakness.  The examiner noted that the Veteran reported a long history of a functional heart murmur.  The examiner diagnosed the Veteran with probable anxiety that is acute in nature.  No heart disability was diagnosed.  At his September 1968 separation examination, all relevant body systems, including the heart, were examined and determined to be normal.

Post-service private and VA treatment records show that the Veteran reported a heart murmur when he was younger, including before entering service, however more recent treatment records show that a heart murmur is not present.

As stated above, the Veteran underwent a VA examination in June 2010 for his diabetes that included a cardiovascular examination.  That examination revealed that the Veteran did not have IHD; rather, the Veteran's heart size, rhythm, and heart sounds were normal.  In March 2011, the Veteran underwent a VA cardiovascular examination, which similarly revealed that the Veteran did not have IHD.  Again, his heart size, rhythm, and sounds were all normal.  The Veteran had an electrocardiogram (EKG), which had abnormal results, showing that the Veteran had sinus bradycardia with first degree block, mild, and an echocardiogram (echo) with abnormal results showing normal ejection fraction of 65 to 70 percent with mild mitral and tricuspid regurgitation, mild.  The examiner noted that the current EKG and echo findings did not warrant a diagnosis of IHD.  The same day, an IHD Disability Benefits Questionnaire was completed by a separate examiner, who also concluded that the Veteran does not have IHD.  

Post-service treatment records from the St. Louis VAMC were reviewed and there was no diagnosis of IHD made.  Specifically, physical examinations from March 2005, October 2006, May, August, and December 2007, April 2008, January 2012, March 2012, March and September 2016, and January 2017 all showed that the Veteran's heart had regular rate and rhythm and no murmurs, rubs, or gallops.  A March 2012 primary care outpatient note indicates that a January 2012 stress test was performed and showed a normal myocardial perfusion imaging study with no evidence for significant stress induced ischemia.  A December 2012 cardiology progress note showed that the Veteran had a medical history significant for hypertension, hepatitis C virus, diabetes, cardiovascular disease and prior polysubstance abuse.  He did not, however, have IHD, to include atherosclerotic cardiovascular disease or coronary artery disease.

Treatment records from August and September 2016 when the Veteran visited the New York VAMC and Detroit VAMC were reviewed, but did not pertain to the Veteran's heart condition.

While the Veteran contends that service connection is warranted for IHD, the Veteran is not competent to diagnose himself with this condition, as such diagnoses require diagnostic testing and medical expertise.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the Veteran has not offered any further evidence or lay statements that indicate that he indeed has a diagnosis of IHD.  To the extent the Veteran contends that he has IHD as a result of certain symptoms, the Board assigns more probative weight to the findings of the VA examiners who, after reviewing the record and considering the Veteran's reported symptoms, have concluded that a diagnosis of IHD is not warranted.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. 223, 225.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim of entitlement to service connection for IHD, to include as secondary to herbicide agent exposure; the claim must therefore be denied.



ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure, is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


